Title: To Alexander Hamilton from Joshua Wentworth, 7 September 1791
From: Wentworth, Joshua
To: Hamilton, Alexander


Portsmo. New Hamps. Septr. 7th. 1791.
Sir
The 2d Instant I was honored by your’s of 24th Ulto. inclosing five forms of the System for the government of the Revenue, those Compleats my receipt of the whole. And inclosed is a return of form No. 1. This I shou’d have forwardd. some time past, but supposing others might be necessary to accompany it, delayed transmiting this return until the whole of the System had reached me, to which and your explination of the Act I shall pay every attention.
The opperation of the Law meets with no Embarrassment nor have I reason to suppose any will ensue in the execution of it, in this District.
Agreeably to the power vested in me by the Law I have appointed Mr George Wentworth Collector of Revenue, an Inhabitant of this Town, formerly a Ship Master in the Merchants Service, and their being but one Distillery in this District at present, Mr. Wentworth’s is the only appointment taken place.
The necessary Oaths of Office were attended to, and are forwarded to the Comptroller of the Treasury as the Law prescribes. A Bond likewise is taken of the Collector of Revenue agreeably to your Directions.
Your letters of the 7th May & 22d June were duly received & every attention are paid to their Contents. With all possible convenience I will transmit a reply to your enquiries of the latter. Remaining respectfully   Sir yr most obedient   & very hble servt.
Josh. Wentworth Alexander Hamilton Esquire
